 



Exhibit 10.2
EXECUTION COPY
THIRD AMENDMENT
Dated as of December 27, 2005
LOAN AND SERVICING AGREEMENT
Dated as of December 18, 2002
     This THIRD AMENDMENT (this “Amendment”), dated as of December 27, 2005 is
entered into among ACE FUNDING LLC, a Delaware limited liability company (the
“Borrower”), ACE CASH EXPRESS, INC., a Texas corporation, individually (“ACE”)
and as Check-Casher (in such capacity, the “Check-Casher”), AUTOBAHN FUNDING
COMPANY LLC, a Delaware limited liability company (the “Lender”), DZ BANK AG
DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK FRANKFURT AM MAIN (“DZ Bank”), as
administrative agent for Lender (in such capacity, the “Administrative Agent”)
and as liquidity agent for Liquidity Providers (in such capacity, the “Liquidity
Agent”), and U.S. BANK NATIONAL ASSOCIATION, as collateral agent for the Secured
Parties (in such capacity, the “Collateral Agent”).
RECITALS
     WHEREAS, the parties hereto have entered into a certain Loan and Servicing
Agreement, dated as of December 18, 2002, as amended by that certain First
Amendment, dated as of December 22, 2003 and that certain Second Amendment,
dated as of December 15, 2004 (and as further amended, supplemented or otherwise
modified from time to time, the “Loan and Servicing Agreement”);
     WHEREAS, the parties hereto wish to make certain amendments to the Loan and
Servicing Agreement as herein provided;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and the Loan and Servicing Agreement, the parties hereto agree
as follows:
     SECTION 1. Definitions. All capitalized terms used but not defined herein
are used as defined in the Loan and Servicing Agreement.
     SECTION 2. Amendments to Loan and Servicing Agreement. Effective as of the
date that the conditions set forth in Section 3 hereof are satisfied, the Loan
and Servicing Agreement is hereby amended as follows:
     2.1. Schedules I, II and III to the Loan and Servicing Agreement are hereby
replaced with Schedules I, II and III hereto.
     2.2. Each and every reference in the Loan and Servicing Agreement to
Imperial Capital Bank, a California state-chartered bank, is hereby replaced
with reference to HSBC Bank USA, N.A., a national banking association.
     2.3. Appendix A to the Loan and Servicing Agreement is hereby amended by
replacing the following definition in its entirety as follows:

 



--------------------------------------------------------------------------------



 



     “Termination Event” means each of the following events:

  (a)   An Event of Default occurs and is continuing;     (b)   HSBC’s
short-term ratings shall be below “P-2” by Moody’s, “F-2” by Fitch or “A-2” by
Standard & Poor’s at any time;     (c)   HSBC’s long-term ratings shall be below
“Baa2” by Moodys, “BBB” by Fitch or “BBB” by Standard & Poor’s;     (d)   The
occurrence of any Regulatory Change that requires the Lender to cease issuing
Commercial Paper Notes or lending funds hereunder, or that requires any
Liquidity Provider to terminate its commitment under the Liquidity Agreement;  
  (e)   Any approved Tax Provider’s long-term rating, as determined by Moody’s,
shall be below “Baa3”;     (f)   The occurrence of the Maturity Date;     (g)  
An Event of Bankruptcy shall have occurred and remain continuing with respect to
any Approved Tax Provider; or     (h)   HSBC shall receive notice of any
potential enforcement action or imposition of civil money damages from, or
become subject to any regulatory order or enforcement action by, any of its
applicable governmental regulators, and such circumstance is, in the reasonable
opinion of the Administrative Agent, reasonably likely to have a Material
Adverse Effect.

     2.4. Appendix A to the Loan and Servicing Agreement is hereby amended by
inserting the following definition in appropriate alphabetical sequence: ““HSBC”
means HSBC Bank USA, N.A., a national banking association.”
     2.5. Appendix A to the Loan and Servicing Agreement is hereby amended by
deleting the following definition in its entirety: ““Household” means Household
International, Inc.”
     SECTION 3. Conditions Precedent. This Amendment shall become effective on
the date when:
     3.1. the Administrative Agent shall have received an original counterpart
(or counterparts) of this Amendment, executed and delivered by each of the
parties hereto, or other evidence satisfactory to the Administrative Agent of
the execution and delivery of this Amendment by such parties;

2



--------------------------------------------------------------------------------



 



     3.2. the Collateral Agent shall have received either a fully-executed copy
of a Letter of Credit or a copy of an errors and omissions policy for the 2006
Usage Period;
     3.3. the Administrative Agent shall have received proof of insurance
reasonably acceptable to the Administrative Agent covering any theft,
destruction, or other loss of Cash while such Cash is located in an SSM naming
the Collateral Agent as loss payee;
     3.4. the Administrative Agent shall have received a pro forma Borrowing
Base Report and a pro forma Servicing Report, prepared in respect of the
proposed initial Borrowing for the 2006 Usage Period;
     3.5. the Administrative Agent shall have received good standing certificate
for Borrower issued by the Secretary of State of Delaware and a good standing
certificate for the Check-Casher issued by the Secretary of State of Texas;
     3.6. the Administrative Agent shall have received UCC search reports for
the Borrower and the Check-Casher;
     3.7. the Administrative Agent shall have received letters from the rating
agencies then rating the Commercial Paper Notes confirming that the existing
ratings of the Commercial Paper Notes will remain in effect after giving effect
to this Amendment and otherwise affirming the existing ratings of the Commercial
Paper Notes;
     3.8. the Liquidity Provider shall have extended its liquidity funding
commitment pursuant to Section 2.10(a) of the Liquidity Agreement to May 31,
2006; and
     3.9. the Administrative Agent shall have confirmed receipt in immediately
available funds of the Annual Commitment Fee and all other amounts payable under
the Fee Letter on or prior to the date of the initial Borrowing for the 2006
Usage Period.
     SECTION 4. Miscellaneous.
     4.1. Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, each of the Borrower, the Check-Casher and ACE
hereby reaffirms all covenants, representations and warranties made in the Loan
and Servicing Agreement to the extent the same are not amended or waived hereby
and agrees that all such covenants, representations and warranties shall be
deemed to have been remade as of the effective date of this Amendment.
     4.2. Representations and Warranties. Each of the Borrower, the Check-Casher
and ACE hereby represents and warrants that (i) there have been no material
changes to any Approved Courier Agreement, any Approved Vault Bank Agreement,
any SSM Acknowledgment, any Agent Bank Acknowledgment, any Approved Tax Provider
Acknowledgment, any agreements with Approved Tax Providers, any agreements with
the Approved Bank or any other agreement relating to the SSMs or the
transportation of Cash or Checks (including any agreements referred to in
Section 5.01(l), (n), (p), (q) or

3



--------------------------------------------------------------------------------



 



(w) of the Loan and Servicing Agreement) or the parties thereto since the prior
Usage Period, or any such changes have been otherwise consented to by the
Liquidity Agent; (ii) this Amendment constitutes a legal, valid and binding
obligation of such Person, enforceable against it in accordance with its terms;
(iii) upon the effectiveness of this Amendment, no Termination Event or Event of
Default shall exist; and (iv) the current form of Approved Cashier’s Check and
Approved RAL Agreement have been delivered to the Administrative Agent.
     4.3. References to Loan and Servicing Agreement. Upon the effectiveness of
this Amendment, each reference in the Loan and Servicing Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import shall mean
and be a reference to the Loan and Servicing Agreement as amended hereby, and
each reference to the Loan and Servicing Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Loan
and Servicing Agreement shall mean and be a reference to the Loan and Servicing
Agreement as amended hereby.
     4.4. Effect on Loan and Servicing Agreement. Except as specifically amended
above, the Loan and Servicing Agreement and all other documents, instruments and
agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
     4.5. No Waiver. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lender, the
Collateral Agent or Administrative Agent under the Loan and Servicing Agreement
or any other document, instrument or agreement executed in connection therewith,
nor constitute a waiver of any provision contained therein, except as
specifically set forth herein.
     4.6. Governing Law. This Amendment, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the
internal laws of the State of New York.
     4.7. Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.
     4.8. Headings. The Section headings in this Amendment are inserted for
convenience of reference only and shall not affect the meaning or interpretation
of this Amendment or any provision hereof.
     4.9. Counterparts. This Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              ACE FUNDING LLC
 
       
 
  By      /s/ WILLIAM S. MCCALMONT
 
       
 
         Title: Executive Vice President and CFO
 
            ACE CASH EXPRESS, INC.,     individually and as Check-Casher
 
       
 
  By      /s/ WILLIAM S. MCCALMONT
 
       
 
         Title: Executive Vice President and CFO

5



--------------------------------------------------------------------------------



 



              AUTOBAHN FUNDING COMPANY LLC,     as Lender  
 
  By:      DZ BANK AG DEUTSCHE ZENTRAL-
 
         GENOSSENSCHAFTSBANK FRANKFURT
 
         AM MAIN
 
       
 
  By      /s/ PATRICK PREECE
 
       
 
         Title:
 
       
 
  By      First Vice President
 
       
 
         Title:
 
            DZ BANK AG DEUTSCHE ZENTRAL-     GENOSSENSCHAFTSBANK     FRANKFURT
AM MAIN,     as Administrator and as Liquidity Agent
 
       
 
  By      /s/ RICHARD WISNIEWSKI
 
       
 
         Title:
 
       
 
  By      Senior Vice President
 
       
 
         Title:

6



--------------------------------------------------------------------------------



 



              U.S. BANK NATIONAL ASSOCIATION,     as Collateral Agent
 
       
 
  By      /s/ MICHELLE MOELLER
 
       
 
         Title: Assistant Vice President

7



--------------------------------------------------------------------------------



 



SCHEDULE I

 



--------------------------------------------------------------------------------



 



SCHEDULE II

 



--------------------------------------------------------------------------------



 



SCHEDULE III
None.

 